In a paternity proceeding, in which the respondent had been adjudged the father of the petitioner’s son Jonathan S., the petitioner appeals, by permission, from an order of the Family Court, Nassau County (Joseph, J.), dated June 25, 1986, which granted the respondent’s application to reopen the proceeding and to require the parties to submit to an human leucocyte antigen (HLA) blood test.
Ordered that the order is reversed and the application is denied, without costs or disbursements.
On February 17, 1978 the petitioner instituted a paternity proceeding against the respondent. The respondent appeared in court and admitted paternity and an order of support was *494entered. Since that time the respondent has appeared in court in regard to support payments for the child without ever challenging the question of paternity. More than eight years after the paternity determination the instant application was brought. The respondent has not presented any proof that he is not the father of the child. Under these circumstances "something other than a request for a HLA test is required to negate [the respondent’s] prior admission of being the natural father” (Patricia W. v Michael R., 113 AD2d 935, 936). We have considered the respondent’s other contentions and find them to be without merit. Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.